In a proceeding by a landlord under article 78 of the Civil Practice Act to review and annul the determination of the State Rent Administrator denying the landlord’s protest and affirming the *816Local Administrator’s order denying the landlord’s application for rent decontrol of his premises, the State Rent Administrator appeals from an order of the Supreme Court, Kings County, dated November 3, 1961, which granted the landlord’s petition, annulled the State Rent Administrator’s determination, and directed the Administrator to issue a certificate of decontrol. Order affirmed, without costs. No opinion. Beldock, P. J., Christ, Hill, Rabin and Hopkins, JJ., concur.